DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending in the application.

Response to Arguments
Applicant's arguments filed Feb. 27, 2021 have been fully considered but they are not persuasive.
Claims 1, 8, 13, and 20 are anticipated by Jamshidi et al.  (See Rejections for Claims 1, 8, 13, and 20 below)  Claims 1, 8, 13, and 20 recite:
Claim 1.  A microfluidic device comprising:
(a)	a plate comprising a substrate, a plurality of electrodes, and a first layer of hydrophobic material applied over the plurality of electrodes;
(b)	a processing unit operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device; and
(c)	a controller operably connected to a power source, the processing unit, and the plurality of electrodes,
wherein the method of pinning the aqueous droplet comprises:
applying an electric field of a first polarity to the aqueous droplet located at a first place on the surface of the first layer of hydrophobic material during a first time and having a first contact angle, to cause the aqueous droplet to maintain a second contact angle in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place and does not drift from the first place,
wherein the aqueous droplet contains a surfactant and
the second contact angle is less than the first contact angle.

Claim 8.  A microfluidic device comprising:
(a)	a top plate comprising: a top substrate, a first layer of hydrophobic material applied to a surface of the top substrate, and a top continuous conductor between the first layer of hydrophobic material and the top substrate;
(b)	a bottom plate comprising a bottom substrate, a plurality of electrodes and a second layer of hydrophobic material applied over the plurality of electrodes;
(c)	a processing unit operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device; and
(d)	a controller operably connected to a power source, the processing unit, and the plurality of electrodes,
wherein the method of pinning the aqueous droplet comprises:
applying an electric field of a first polarity to the aqueous droplet located at a first place and in a gap between the first and second layers of hydrophobic material during a first time, the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface, the 
maintaining the increased maximum diameter in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place and does not drift from the first place,
 wherein the aqueous droplet contains a surfactant.

Claim 13.  A method of pinning an aqueous droplet containing a surfactant within a microfluidic device, the microfluidic device comprising a plate comprising a plurality of electrodes and a layer of hydrophobic material applied over the plurality of electrodes, the method comprising:
introducing the aqueous droplet to a surface of the layer of hydrophobic material, the aqueous droplet having a first contact angle; and
applying an electric field of a first polarity to the aqueous droplet for a first time at a first place causing the aqueous droplet to maintain a second contact angle in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place and does not drift from the first place and
the second contact angle is less than the first contact angle.

Claim 20.  A method of pinning an aqueous droplet containing a surfactant within a microfluidic device,
the microfluidic device comprising a top plate including a top substrate and a first layer of hydrophobic material applied to a surface of the top substrate, a continuous conductor between the first layer of hydrophobic material and the top substrate, a bottom plate comprising a bottom substrate, a plurality of electrodes, a second layer of hydrophobic material applied over the plurality of electrodes, and a gap between the first and second layers of hydrophobic material,
the method comprising:
introducing the aqueous droplet into the gap, the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface; and
applying an electric field of a first polarity to the aqueous droplet during a first time at a first place, thereby causing the maximum diameter to increase to establish an increased maximum diameter an
 maintain the increased maximum diameter in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place and does not drift from the first place.

Applicant argues, “These rejections are traversed because the invention involves NOT moving the aqueous droplet away from the hydrophobic surface to a special hydrophilic area designed to pin the aqueous droplet. Rather the aqueous droplet stays in the same place and is now pinned.”  Applicant further argues in “FIGS. 35A-35D of Jamshidi, there is no image where the electrode beneath the aqueous droplet is OFF, as recited in claim 1” and “there is no specific explanation of pinning with hydrophilic region 122” and references Jamshidi et al. [0142]-[0148].  Applicant further argues there is “no specific disclosure of the pinning correlating with a contact angle change nor a change in maximum diameter.”  Applicant further argues that “the hydrophilic pinning region 122 is not a surface of a 
These arguments are unpersuasive because the claims are broader in scope than what Applicant is arguing.  The recited pinning method comprises multiple steps.  Applicant appears to be arguing that all of the multiple steps require the aqueous droplet to be stationary – and clearly the claim language does not support Applicant’s position.  Jamshidi et al. anticipates Claims 1, 8, 13, and 20, with the aqueous droplet moving from a hydrophobic position to a hydrophilic position (see Jamshidi et al. Figure 35D and [0145]), and “the controller” being “configured to control the electrodes to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” (see Jamshidi et al. [0258]-[0260], emphasis added to identify which of the multiple steps in the pinning method require the aqueous droplet to be stationary).  (See Rejections for Claims 1, 8, 13, and 20 below)  
Jamshidi et al. further teaches that the electrodes can be either “ON” or “OFF,” so long as the electrodes are controlled “to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction,” i.e. the droplet actuator (the disclosed microfluidic device) comprises:
. . . a controller that is configured to control the electrodes to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface . . . . to transport the droplet onto and off of the hydrophilic surface . . . . [and] to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction.  (See Jamshidi et al. [0258]-[0260])

As such, Jamshidi et al. discloses that when the droplet is held (i.e. pinned), “the controller is configured to control the electrodes to hold the droplet,” which supports electrode 3510 being either “ON” or “OFF” during the holding period, so long as the aqueous droplet is being held on the hydrophilic surface (See Jamshidi et al. [00258]-[0260]; see also [0302], [0334], [0371], [0435], [0472], [0509], [0564], and [0597])
Regarding Applicant’s “no image,” “no specific explanation” arguments – These arguments are unpersuasive because the preceding two paragraphs illustrate where in Jamshidi et al., among other places, Jamshidi et al. discloses the claim language.  For further illustrations, see Rejections for Claims 1, 8, 13, and 20 below.
Regarding Applicant’s “no specific pinning / hydrophilic surface 122” arguments – These arguments are unpersuasive because, as Applicant points out, Jamshidi et al. Figure 7B and [0088] disclose that the aqueous droplet “becomes trapped or pinned” such that the aqueous droplet is difficult to move on in the microfluidic device.  What Applicant fails to address in the Rejections is that Jamshidi et al. further teaches “holding” the aqueous droplet “for a predetermined amount of time” (the disclosed pinning step in the pinning method) and also transporting “the droplet onto and off of the hydrophilic surface,” i.e.,
. . . a controller that is configured to control the electrodes to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface . . . . to transport the droplet onto and off of the hydrophilic surface . . . . [and] to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction.  (See Jamshidi et al. [0258]-[0260])

A patent publication is relevant as prior art for all it contains.
Regarding Applicant’s “pinning / contact angle” and “pinning / maximum diameter” argument – These arguments are unpersuasive because, as shown in the Rejections below, these claim limitations are met because the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with hydrophilic surfaces (i.e., decreases its contact angle, increases its maximum diameter) relative to hydrophobic surfaces – or, equivalently, the hydrophilicity of the aqueous droplet contracts the aqueous droplet’s association with hydrophobic surfaces (i.e., increases its contact angle, decreases its maximum diameter) relative to hydrophilic surfaces.  (See Rejections for Claims 1, 8, 13, and 20 below)
A corollary is that the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with more hydrophilic surfaces (i.e., decreases its contact angle, increases its maximum diameter) relative to less hydrophilic surfaces – or, equivalently, the hydrophilicity of the aqueous droplet contracts the aqueous droplet’s association with less hydrophilic surfaces (i.e., increases its contact angle, decreases its maximum diameter) relative to more hydrophilic surfaces.
Regarding Applicant’s argument “the hydrophilic pinning region 122 is not a surface of a hydrophobic layer, as is recited in claims 1, 8, 13, and 20” – These arguments are unpersuasive because, as Applicant pointed out earlier in the arguments section, Jamshidi et al. does not disclose “the hydrophilic pinning region 122,” but rather, discloses the “hydrophilic region 122.”  (See three paragraphs up)  These arguments are also unpersuasive because it appears Applicant is arguing that “the pinning region is a surface of a hydrophobic layer” – and in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a pinning region is a surface of a hydrophobic layer) are not recited in the rejected claims.
All of the above arguments are unpersuasive because Jamshidi et al. anticipates Claims 1, 8, 13, and 20, including the limitations Applicant appears to have been arguing.  (See Rejections for Claims 1, 8, 13, and 20 below)

Claims 4-5, 9-10, 16-17, and 21-22 are rejected under 35 U.S.C. 103 over Jamshidi et al. as applied to Claims 1, 8, 13, and 20, in further view of Crane et al.  The Claims 4-5 combination statement follows, with the combination statements of 9-10, 16-17, and 21-22 being similar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct (or provide) the Jamshidi et al. microfluidic device and incorporate the electrowetting system taught by Crane et al. into the Jamshidi et al. microfluidic device, so that when the Jamshidi et al. method is run (see Rejection for Claim 5 below), the Jamshidi et al. method can use electrowetting to transport an aqueous droplet from the hydrophobic region to the hydrophilic region at a given polarity, turn off the electrodes to “hold” the aqueous droplet in the hydrophilic region and run the “designated reaction,” and, after the “designated reaction,” transport the aqueous droplet from the hydrophilic region back to the hydrophobic region by reversing the given polarity, as taught by Crane et al., and turn off the electrodes (see Jamshidi et al. [0258]-[0260]), such that Jamshidi et al., in view of Crane et al., disclose:
Claim 4 – wherein the first polarity is negative,

Claim 5 – wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet for a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle,

(See Rejection for Claim 5 below) 

since Crane et al. states in the Abstract, that such an electrowetting system provides “for the smooth continuous movement of a droplet across a single circuit using a continuous applied voltage regardless of polarity . . . [and when] the voltage polarity is reversed, the direction of actuation will reverse as well.”  The “single circuit” is “a much simpler design” relative to the prior art – and “allows for continuous motion (rather than in small discrete steps as in the prior art).”  (See Crane et al. 4:10-19; and 1:54-67)
Applicant argues the Jamshidi et al., in view of Crane et al. is an improper combination because Jamshidi et al. does not disclose Claims 1, 8, 13, and 20, and Crane et al. is “not pertinent art” but sets forth no reason why Crane et al. is not pertinent art.  In fact, Applicant appears to agree with Crane et al. that Crane et al. discloses reversing the direction of aqueous droplet motion by reversing the polarity, as disclosed in Crane et al. Figure 5.  (See Applicant’s Remarks Pages 9-10)
These arguments are unpersuasive because Jamshidi et al. anticipates Claims 1, 8, 13, and 20, unlike Applicant is arguing.  (See Rejections for Claims 1, 8, 13, and 20 below) (See Response to Arguments above)
These arguments are also unpersuasive because, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
These arguments are also unpersuasive because Jamshidi et al., in view of Crane et al., disclose Claims 4-5, 9-10, 16-17, and 21-22, including any limitations that might be under discussion.  (See Rejections for Claims 4-5, 9-10, 16-17, and 21-22 below)

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Independent Claims 1 and 8 will be interpreted as apparatus claims, each apparatus capable of the functional limitations collected under the term “method.”  (See MPEP 2173.05(g))  Independent Claims 13 and 20 will be interpreted as method claims, each method performed using the microfluidic device provided.  (See MPEP 2173.05(p))
The term “maximum diameter” will be interpreted in light of the Original Disclosure’s definition.  (See Original Disclosure)
[Para 28] “Maximum diameter,” when used in reference to a droplet, is intended to identify the longest straight line segment between two points on the droplet surface.

Claim 5 recites the following:
Claim 5.  The microfluidic device of Claim 1, wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet for a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle.

It is unclear how “an electric field of a second polarity . . . in the absence of an electric field” is related to Claim 1’s “an electric field of a first polarity . . . in the absence of the electric field.”  In the interest of compact prosecution, and in light of the Original Disclosure, Claim 5’s “an electric field of a second polarity . . . in the absence of an electric field” will be interpreted to mean “the electric field at a second polarity . . . in the absence of the electric field.”  (See Original Disclosure [Para 52]-[Para 57] and Figures 1A-B and 2A-B)
Claim 17 recites the following:
Claim 17.  The method of Claim 13 further comprising the step of applying an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle.

It is unclear how “an electric field of a second polarity . . . in the absence of an electric field” is related to Claim 13’s “an electric field of a first polarity . . . in the absence of the electric field.”  In the interest of compact prosecution, and in light of the Original Disclosure, Claim 17’s “an electric field of a second polarity . . . in the absence of an electric field” will be interpreted to mean “the electric field at a second polarity . . . in the absence of the electric field.”  (See Original Disclosure [Para 52]-[Para 57] and Figures 1A-B and 2A-B)
Claim 22 recites the following:
Claim 22.  The method of Claim 20, wherein the microfluidic device includes a controller and the controller is configured to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time, thereby causing the maximum diameter of the aqueous droplet to decrease to establish a decreased maximum diameter, and maintain the decreased maximum diameter in the absence of the electric field after the first and second times.

It is unclear how “an electric field of a second polarity . . . in the absence of the electric field” is related to Claim 20’s “an electric field of a first polarity . . . in the absence of the electric field.”  In the interest of compact prosecution, and in light of the Original Disclosure, Claim 17’s “an electric field of a second polarity . . . in the absence of an electric field” will be interpreted to mean “the electric field at a second polarity . . . in the absence of the electric field.”  (See Original Disclosure [Para 52], [Para 55]-[Para 57] and Figures 2A-B)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-15, 18-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jamshidi et al. (US-20160199832-A1, Jul. 14, 2016).
The claims are directed towards an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1-3 and 6-7 – Jamshidi et al. discloses a microfluidic device (Figures 35A-D, [0042], and [0137]-[0145], item is droplet actuator 100) comprising:
(a)	a plate (plate includes bottom substrate 110, droplet operation electrodes 118a-e and 3510, and first layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18) comprising a substrate (bottom substrate 110), a plurality of electrodes (droplet operation electrodes 118a-e and 3510), and a first layer of hydrophobic material (first layer of hydrophobic material is “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18) applied over the plurality of electrodes, as disclosed at [0139], lines 14-18;
(b)	a processing unit (processing unit is part of controller, disclosed at [00235], particularly “processing capabilities” of lines 11-14, Fig. 54, and [00245]-[00246]) operably programmed to perform a method of pinning an aqueous droplet (aqueous droplet 130) within the microfluidic device, when the “the program code” is “loaded onto a computer . . . to cause a series of operational steps to be performed to produce a processor/computer implemented process,” including pinning an aqueous droplet when the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces” and “to control the electrodes to hold (i.e., pin) the droplet in contact with the hydrophilic surface for a predetermined period of time,” and then “to control the electrodes to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface” (see [0245]-[0246] and [0257]-[0260]); and
(c)	a controller (controller, disclosed at [00235], Fig. 54, and [00245]-[00246]) operably connected to a power source, the processing unit, and the plurality of electrodes, as disclosed in Fig. 54 and at [0235], where the controller is operably connected to a power source, i.e. the controller is “electrically coupled”; the controller is operably connected to the process unit since the controller is a “data processing apparatus” with “processing capabilities, such as storing, interpreting, and/or executing software instructions”; and the controller is operably connected to the electrodes since the controller is operably connected to droplet actuator 5405 such that “controller 5430 controls droplet manipulation by activating/deactivating electrodes,”
wherein the method of pinning the aqueous droplet comprises:
applying an electric field (see Figure 35D and [0145], electrodes 118b-c and 3510 are “ON” “to assist in transporting aqueous droplet 130 onto the surface of hydrophilic region 122,” i.e., the disclosed first location) of a first polarity to the aqueous droplet (aqueous droplet 130) located, after transport, at a first place (on hydrophilic region 122) on the surface of the first layer of hydrophobic material (first layer of hydrophobic material is “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18) during a first time (first time is after transport of the aqueous droplet to the hydrophilic region, before turning the electrodes off), and the aqueous droplet having a first contact angle after the aqueous droplet is transported onto the hydrophilic region 122 but before the electric field is turned off, to cause the aqueous droplet to maintain a second contact angle after the aqueous droplet is transported onto the hydrophilic region 122 and after the electric field is turned off, in the absence of the electric field after the first time, whereby the aqueous droplet remains in the first place and does not drift from the first place in order “to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” see [0258]-[0260],
wherein the aqueous droplet contains a surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”) and the second contact angle is less than the first contact angle, since the aqueous droplet containing the surfactant, is being held “in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” see [0258]-[0260], and has a second contact angle that is less than the aqueous droplet’s first contact angle just after the aqueous droplet has been transported on to the hydrophilic region 122, from electrode 3510 “coated with a hydrophobic layer,” where electrode 3510 is turned “ON” in order “to assist in transporting aqueous droplet 130 onto the surface of hydrophilic region 122” see [0145].  In other words, when electrode 3510 is turned “ON”, the aqueous droplet’s contact angle is increased near electrode 3510 after being transported on to the hydrophilic region 122.  When electrode 3510 is then turned “OFF,” the aqueous droplet, in the hydrophilic region 122, relaxes during the “designated reaction” see [0258]-[0260], decreasing the aqueous droplet’s contact angle near the electrode, since the aqueous droplet is hydrophilic and increases surface interaction with a more hydrophilic surface, relative to a less hydrophilic surface.
Additional Disclosures Include:
Claim 2 – Jamshidi et al. discloses the microfluidic device of Claim 1, wherein the first contact angle is greater than or equal to 90 degrees and the second contact angle is less than 90 degrees, when the hydrophobic region is a “hydrophobic fluoropolymer” with a contact angle of greater than 90 degrees (see [00248]-[00250], particularly [00249], and [00166], particularly lines 7-8), and the hydrophilic region is a variegated hydrophilic-hydrophobic region with contact angles ranging from ~10º to ~90º (see Pages 22-23, Table 1; and [0060], [0065], and [0158]-[0160], for the term “variegated hydrophilic-hydrophobic regions”)
Claim 3 – Jamshidi et al. discloses the microfluidic device of Claim 1, wherein the first contact angle is greater than or equal to 90 degrees and the second contact angle is less than 75 degrees.  (See Rejection for Claim 2)
Claim 6 – Jamshidi et al. discloses the microfluidic device of Claim 1, wherein the surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”) is a non-ionic surfactant, since TWEEN® 20 is a nonionic surfactant which comprises polyethylene oxide, i.e. polyoxyethylene (see Sigma-Aldrich, “TWEEN® 20 Product Information,” in Conclusion section below).
Claim 7 – Jamshidi et al. discloses the microfluidic device of Claim 1, wherein the surfactant comprises polyethylene oxide.  (See Rejection for Claim 6 above)
The claims are directed towards an apparatus.
Regarding Claims 8 and 11-12 – Jamshidi et al. discloses a microfluidic device (Figures 35A-D, [0042], and [0137]-[0145], item is droplet actuator 100) comprising:
(a)	a top plate (top plate includes top substrate 112, first layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” [0140], lines 2-5, and top continuous conductor, i.e. ground reference plane or electrode 3412) comprising: a top substrate (top substrate 112), a first layer of hydrophobic material (first layer of hydrophobic material is “hydrophobic layer . . . not shown,” [0140], lines 2-5) applied to a surface of the top substrate as disclosed at [0140], lines 2-5, and a top continuous conductor (top continuous conductor is ground reference plane or electrode 3412) between the first layer of hydrophobic material and the top substrate, as disclosed at [0140], lines 2-5;
(b)	a bottom plate (bottom plate includes bottom substrate 110, droplet operation electrodes 118a-e and 3510, and second layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18) comprising a bottom substrate (bottom substrate 110), a plurality of electrodes (droplet operation electrodes 118a-e and 3510) and a second layer of hydrophobic material (second layer of hydrophobic material is “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18) applied over the plurality of electrodes, as disclosed at [0139], lines 14-18;
(c)	a processing unit (processing unit is part of controller, disclosed at [00235], particularly “processing capabilities” of lines 11-14, Fig. 54, and [00245]-[00246]) operably programmed to perform a method of pinning an aqueous droplet (aqueous droplet 130) within the microfluidic device when the “the program code” is “loaded onto a computer . . . to cause a series of operational steps to be performed to produce a processor/computer implemented process,” including pinning an aqueous droplet when the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces” and “to control the electrodes to hold (i.e., pin) the droplet in contact with the hydrophilic surface for a predetermined period of time,” and then “to control the electrodes to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface” (see [0245]-[0246] and [0257]-[0260]); and
(d)	a controller (controller, disclosed at [00235], Fig. 54, and [00245]-[00246]) operably connected to a power source, the processing unit, and the plurality of electrodes as disclosed in Fig. 54 and at [0235], where the controller is operably connected to a power source, i.e. the controller is “electrically coupled”; the controller is operably connected to the process unit since the controller is a “data processing apparatus” with “processing capabilities, such as storing, interpreting, and/or executing software instructions”; and the controller is operably connected to the electrodes since the controller is operably connected to droplet actuator 5405 such that “controller 5430 controls droplet manipulation by activating/deactivating electrodes,”
wherein the method of pinning the aqueous droplet comprises:
applying an electric field (see Figure 35D and [0145], electrodes 118b-c and 3510 are “ON” “to assist in transporting aqueous droplet 130 onto the surface of hydrophilic region 122,” i.e., the disclosed first location) of a first polarity to the aqueous droplet (aqueous droplet 130) located, after transport, at a first place (on hydrophilic region 122) and in a gap (droplet operations gap 114) between the first and second layers of hydrophobic material coating the top and bottom plates (see Rejection for Claim 8 above) during a first time of transporting the aqueous droplet on to the hydrophilic region 122, the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface, after the aqueous droplet is transported on to the hydrophilic region 122 but before the electric field is turned off, in order to accommodate the decreased gap height in hydrophilic region 122, relative to electrode 3510 “coated with a hydrophobic layer” (see [0139], lines 14-18), the electric field causing the maximum diameter of the aqueous droplet to increase (since the hydrophilic aqueous droplet has moved from a hydrophobic region on electrode 3510 to a hydrophilic region 122 and the hydrophilic aqueous droplet spreads out more on the hydrophilic region 122, relative to the hydrophobic region on electrode 3510), thereby creating an increased maximum diameter, and after the aqueous droplet is transported on to the hydrophilic region 122 and after the electric field is turned off, since the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with hydrophilic surfaces (i.e., decreases its contact angle, increases its maximum) relative to less hydrophilic surfaces.
 maintaining the increased maximum diameter in the absence of the electric field after the first time, whereby the aqueous droplet remains in the first place and does not drift from the first place in order “to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” see [00258]-[0260],
wherein the aqueous droplet contains a surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”).
Additional Disclosures Include:
Claim 11 – Jamshidi et al. discloses the microfluidic device of Claim 8, wherein the surfactant is a non-ionic surfactant.  (See Rejection for Claim 6)
Claim 12 – Jamshidi et al. discloses the microfluidic device of Claim 8, wherein the surfactant comprises polyethylene oxide.  (See Rejection for Claim 7)
The claims are directed towards a method.
Regarding Claims 13-15 and 18-19 – Jamshidi et al. discloses a method (Figures 35A-D, [0042], and [0137]-[0145], and [0257]-[0260]) of pinning (“holding” as in, “the controller is configured to control the electrodes to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction,” see [0258]-[0260]) an aqueous droplet (aqueous droplet 130) containing a surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”) within a microfluidic device (droplet actuator 100),
the microfluidic device comprising a plate (plate includes bottom substrate 110, droplet operation electrodes 118a-e and 3510, and layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” coating the plurality of electrodes, see [0139], lines 14-18) comprising a plurality of electrodes (droplet operation electrodes 118a-e and 3510) and a layer of hydrophobic material (layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18) applied over the plurality of electrodes, as disclosed at [0139], lines 14-18, the method comprising:
introducing the aqueous droplet to a surface of the layer of hydrophobic material (see Figures 35B-C), the aqueous droplet having a first contact angle, where the first contact angle is formed by the bottom side of the aqueous droplet 130 and the hydrophobic material coating electrode 3510; and
applying an electric field (see Figure 35D and [0145], electrodes 118b-c and 3510 are “ON” “to assist in transporting aqueous droplet 130 onto the surface of hydrophilic region 122,” i.e., the disclosed first place) of a first polarity to the aqueous droplet (aqueous droplet 130) for a first time (first time is after transport of the aqueous droplet to the hydrophilic region, before turning the electrodes off) at a first location (hydrophilic region 122) causing the aqueous droplet to maintain a second contact angle in the absence of the electric field after the aqueous droplet is transported onto the hydrophilic region 122, and after turning all of the electrodes OFF, this time after the first time, whereby the aqueous droplet remains in the first place and does not drift from the first place in order “to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” see [0258]-[0260], and the second contact angle is less than the first contact angle, since the aqueous droplet’s second contact angle in the hydrophilic region 122, in the absence of the electric field, is less than the aqueous droplet’s first contact angle in the hydrophobic region, in the presence of the electric field at electrode 3510, because the aqueous droplet is hydrophilic and elongates (decreases its contact angle) to increase its surface area with the hydrophilic region, relative to the aqueous droplet decreasing its surface area (increasing its contact angle) in response to the hydrophobic region.
Additional Disclosures Include:
Claim 14 – Jamshidi et al. discloses the method of Claim 13, wherein the first contact angle is greater than or equal to 90 degrees and the second contact angle is less than 90 degrees. (See Rejection for Claim 2)
Claim 15 – Jamshidi et al. discloses the method of Claim 13, wherein the first contact angle is greater than or equal to 90 degrees and the second contact angle is less than 75 degrees.  (See Rejection for Claim 3)
Claim 18 – Jamshidi et al. discloses the method of Claim 13, wherein the surfactant is a non-ionic surfactant.  (See Rejection for Claim 6)
Claim 19 – Jamshidi et al. discloses the method of Claim 13, wherein the surfactant comprises polyethylene oxide.  (See Rejection for Claim 7)
The claims are directed towards a method.
Regarding Claims 20 and 23-24 – Jamshidi et al. discloses a method (Figures 35A-D, [0042], and [0137]-[0145], and [0257]-[0260]) of pinning (“holding” as in, “the controller is configured to control the electrodes to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction,” see[0258]-[0260]) an aqueous droplet (aqueous droplet 130) containing a surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”) within a microfluidic device (droplet actuator 100),
the microfluidic device (droplet actuator 100) comprising a top plate (top plate includes top substrate 112, first layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” [0140], lines 2-5, and top continuous conductor, i.e. ground reference plane or electrode 3412) including a top substrate (top substrate 112) and a first layer of hydrophobic material (first layer of hydrophobic material is “hydrophobic layer . . . not shown,” [0140], lines 2-5) applied to a surface of the top substrate as disclosed at [0140], lines 2-5, a continuous conductor (top continuous conductor is ground reference plane or electrode 3412) between the first layer of hydrophobic material and the top substrate, as disclosed at [0140], lines 2-5, a bottom plate (bottom plate includes bottom substrate 110, droplet operation electrodes 118a-e and 3510, and second layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” coating plurality of electrodes, [0139], lines 14-18) comprising a bottom substrate (bottom substrate 110), a plurality of electrodes (droplet operation electrodes 118a-e and 3510), a second layer of hydrophobic material (second layer of hydrophobic material is “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139]lines 14-18) applied over the plurality of electrodes, as disclosed at [0139], lines 14-18, and a gap (droplet operations gap 114) between the first and second layers of hydrophobic material coating the top and bottom plates (see Rejection for Claim 20 above),
the method comprising:
introducing the aqueous droplet into the gap (see Figures 35B-C), the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface, the maximum diameter through the center point of the drop, as shown in Figure 35C; and
applying an electric field (see Figure 35D and [0145], electrodes 118b-c and 3510 are “ON” “to assist in transporting aqueous droplet 130 onto the surface of hydrophilic region 122,” i.e., the disclosed first location) of a first polarity to the aqueous droplet (aqueous droplet 130) during a first time (first time is after transport of the aqueous droplet to the hydrophilic region, before turning the electrodes off) at a first place (on hydrophilic region 122), thereby causing the maximum diameter (the maximum diameter through the center point of the drop, as shown in Figure 35C) to increase (since the aqueous droplet has moved from a hydrophobic region on electrode 3510 to a hydrophilic region 122 and the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with hydrophilic surfaces, i.e., decreases its contact angle and increases its maximum diameter, relative to hydrophobic surfaces) to establish an increased maximum diameter and maintain the increased maximum diameter, after the aqueous droplet is transported on to the hydrophilic region 122 and after the electric field is turned off, in the absence of the electric field after the first time (first time is after transport of the aqueous droplet to the hydrophilic region, before turning the electrodes off), whereby the aqueous droplet remains in the first place (on hydrophilic region 122) and does not drift from the first place, in order “to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” see [00258]-[0260].
Additional Disclosures Include:
Claim 23 – Jamshidi et al. discloses the method of Claim 20, wherein the surfactant is a non-ionic surfactant.  (See Rejection for Claim 6)
Claim 24 – Jamshidi et al. discloses the method of Claim 20, wherein the surfactant comprises polyethylene oxide.  (See Rejection for Claim 7)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 9-10, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi et al. as applied to Claims 1, 8, 13, and 20 above, in further view of Crane et al. (US-8858772-B2, Oct. 14, 2014).
The claims are directed towards an apparatus.  The claim language is in bold-faced font.
Regarding Claim 4 – Jamshidi et al. discloses the microfluidic device of Claim 1, but does not teach wherein the first polarity is negative.  However, Jamshidi et al. discloses the microfluidic device, i.e. drop actuator, transports aqueous droplets via electrowetting.  (See Jamshidi et al. Figures 35A-D, [0042], and Page 42, Claims 58 and 65)
Regarding Claim 5 – Jamshidi et al. discloses the microfluidic device of Claim 1, but does not teach wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet for a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle.  However, in the Rejection for Claim 1 above, Jamshidi et al. discloses:
a processing unit (processing unit is part of controller, disclosed at [00235], particularly “processing capabilities” of lines 11-14, Fig. 54, and [00245]-[00246]) operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device . . . 
applying an electric field of a first polarity to an aqueous droplet located at a first place on the surface of the first layer of hydrophobic material during a first time and having a first contact angle, to cause the aqueous droplet to maintain a second contact angle in the absence of the electric field after the first time, whereby the aqueous droplet remains in the first place and does not drift from the first place in order “to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” see [0258]-[0260].
(See Rejection for Claim 1 above)
Like Jamshidi et al., Crane et al. discloses a microfluidic device which transports aqueous droplets via electrowetting (see Crane et al. Title, Abstract, Figure 5, and 3:19-21).  (See Jamshidi et al. Figures 35A-D, [0042], and Page 42, Claims 58 and 65)  Crane et al. further teaches, in Figure 5, “A novel electrowetting system for the smooth continuous movement of a droplet across a single circuit using a continuous applied voltage regardless of polarity,” where when “the voltage polarity is reversed, the direction of actuation will reverse as well” (see Crane et al. Abstract).
When the electrowetting system taught by Crane et al. is incorporated into the Jamshidi et al. microfluidic device and Jamshidi et al. runs the method:
controlling the electrodes to transport a droplet using electrowetting-mediated droplet operations through the droplet-operations gap along the hydrophobic surfaces to a select position, wherein the droplet is in contact with the hydrophilic or variegated-hydrophilic surface when the droplet in a select position,

controlling the electrodes to transport the droplet includes . . . transporting the droplet away from the hydrophilic or variegated-hydrophilic surface,

(see Jamshidi et al. Page 42, Claims 58 and 65)

and Jamshidi et al. further teaches the method steps that when the droplet is in contact with the hydrophilic or variegated-hydrophilic surface:
the controller is configured to control the electrodes to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction (see Jamshidi et al. [0258]-[0260]),

transporting the droplet away from the hydrophilic or variegated-hydrophilic surface (see Jamshidi et al. Page 42, Claims 58 and 65)

then Jamshidi et al., in view of Crane et al. disclose:
Claim 4 – wherein the first polarity is negative (or positive) when the aqueous droplet is on electrode 3510, as disclosed in Jamshidi et al. Figure 35D, and then the aqueous droplet is transported to hydrophilic region 122, as disclosed in Jamshidi et al. [0042],
Claim 5 – wherein the processing unit is further operably programmed to transport the aqueous droplet from hydrophilic region 122 back to the same hydrophobic region over electrode 18C (see Jamshidi et al. Page 42, Claims 58 and 65) to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet, as taught by Crane et al., in order to transport the aqueous droplet reversibly from hydrophilic region 122 back to electrode 18C, for a second time (second time is after “the predetermined time to carry out the designated reaction,” see Jamshidi et al. [0258]-[0260]) causing the aqueous droplet to maintain a third contact angle (third contact angle is between the aqueous droplet and the electrode 3510, after “the predetermined time to carry out the designated reaction,” see Jamshidi et al. [0258]-[0260], when the aqueous droplet has been transported from the hydrophilic region back to electrode 18C, and electrode 3510 has been turned “OFF”, see Figure 35C) in the absence of an electric field after the first and second times (the first time is before the “designated reaction” see [0258]-[0260], the aqueous droplet has been transported on to the hydrophilic region 122, and the electrode 3510 is “ON,” see Figure 35D and [0145]; the second time is before the “designated reaction,” the aqueous droplet has been transported on to the hydrophilic region 122, and the electrode 3510 is “OFF” in order “to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” see [0258]-[0260]; the third time is after the “designated reaction,” the aqueous droplet has been transported from the hydrophilic region 122 back to the electrode 3510, and the electrode 3510 is “OFF” ), and the third contact angle (the third contact angle at the third time, the third contact angle is between the hydrophilic aqueous droplet and the hydrophobic coated electrode 3510, see [0139], lines 14-18) is greater than the second contact angle (the second contact angle at the second time, the second contact angle is between the aqueous droplet and the hydrophilic region 122) since the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with hydrophilic surfaces (i.e., decreases its contact angle, increases its maximum diameter) relative to hydrophobic surfaces – or, equivalently, the hydrophilicity of the aqueous droplet contracts the aqueous droplet’s association with hydrophobic surfaces (i.e., increases its contact angle, decreases its maximum diameter) relative to hydrophilic surfaces.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct (or provide) the Jamshidi et al. microfluidic device and incorporate the electrowetting system taught by Crane et al. into the Jamshidi et al. microfluidic device, so that when the Jamshidi et al. method is run (see Rejection for Claim 5 above), the Jamshidi et al. method can use electrowetting to transport an aqueous droplet from the hydrophobic region to the hydrophilic region at a given polarity, turn off the electrodes to “hold” the aqueous droplet in the hydrophilic region and run the “designated reaction,” and, after the “designated reaction,” transport the aqueous droplet from the hydrophilic region back to the hydrophobic region by reversing the given polarity, as taught by Crane et al., and turn off the electrodes (see Jamshidi et al. [0258]-[0260]), such that Jamshidi et al., in view of Crane et al., disclose:
Claim 4 – wherein the first polarity is negative,

Claim 5 – wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet for a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle,

(See Rejection for Claim 5 above) 

since Crane et al. states in the Abstract, that such an electrowetting system provides “for the smooth continuous movement of a droplet across a single circuit using a continuous applied voltage regardless of polarity . . . [and when] the voltage polarity is reversed, the direction of actuation will reverse as well.”  The “single circuit” is “a much simpler design” relative to the prior art – and “allows for continuous motion (rather than in small discrete steps as in the prior art).”  (See Crane et al. 4:10-19; and 1:54-67)
The claims are directed to an apparatus.
Regarding Claim 9 – Jamshidi et al. discloses the microfluidic device of Claim 8, and Jamshidi et al., in view of Crane et al., disclose wherein the first polarity is negative.  (See Rejection for Claim 4)
Regarding Claim 10 – Jamshidi et al. discloses the microfluidic device of Claim 8, and Jamshidi et al., in view of Crane et al., disclose wherein the processing unit is programmed to apply an electric field of a second polarity opposite to the first polarity during a second time to the aqueous droplet, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase in the hydrophobic region, relative to the hydrophilic region from which the aqueous droplet was transported), thereby creating a decreased maximum diameter; and maintaining the decreased maximum diameter in the absence of the electric field after the first and second times because the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with hydrophilic surfaces (i.e., decreases its contact angle, increases its maximum diameter) relative to hydrophobic surfaces – or, equivalently, the hydrophilicity of the aqueous droplet contracts the aqueous droplet’s association with hydrophobic surfaces (i.e., increases its contact angle, decreases its maximum diameter) relative to hydrophilic surfaces.  (See Rejection for Claim 5)
The claims are directed to a method.
Regarding Claim 16 – Jamshidi et al. discloses the method of Claim 13, and Jamshidi et al., in view of Crane et al., disclose wherein the first polarity is negative.  (See Rejection for Claim 4)
Regarding Claim 17 – Jamshidi et al. discloses the method of Claim 13, and Jamshidi et al., in view of Crane et al., disclose the method further comprising the step of applying an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle. (See Rejection for Claim 5)
The claims are directed to a method.
Regarding Claim 21 – Jamshidi et al. discloses the method of Claim 20, and Jamshidi et al., in view of Crane et al., disclose wherein the first polarity is negative. (See Rejection for Claim 4)
Regarding Claim 22 – Jamshidi et al. discloses the method of Claim 20, and Jamshidi et al., in view of Crane et al., disclose wherein the microfluidic device (Figures 35A-D, [0042], and [0137]-[0145], item is droplet actuator 100) includes a controller (controller, disclosed at [00235], Fig. 54, and [00245]-[00246]) and the controller is configured to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase in the hydrophobic region, relative to the hydrophilic region from which the aqueous droplet was transported) to establish a decreased maximum diameter, and maintain the decreased maximum diameter in the absence of the electric field after the first and second times because the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with hydrophilic surfaces (i.e., decreases its contact angle, increases its maximum diameter) relative to hydrophobic surfaces – or, equivalently, the hydrophilicity of the aqueous droplet contracts the aqueous droplet’s association with hydrophobic surfaces (i.e., increases its contact angle, decreases its maximum diameter) relative to hydrophilic surfaces.  (See Rejection for Claim 5)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Sigma-Aldrich (“TWEEN® 20 Product Information,” Aug. 2005, accessed on the Internet at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Product_Information_Sheet/1/p5927pis.pdf on Nov. 18, 2020, 2 pages) – Sigma-Aldrich discloses TWEEN® 20 is a nonionic surfactant which comprises polyethylene oxide, i.e. polyoxyethylene.  (See Sigma-Aldrich, Page 1, Column 1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/18/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779